Exhibit 10.5

 

FIRST AMENDMENT TO

NABORS INDUSTRIES, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective as of January 1, 2017)

 

 

WHEREAS, Nabors Industries, Inc. (the “Company”) has heretofore established the
Nabors Industries, Inc. Executive Deferred Compensation Plan, as amended and
restated effective as of January 1, 2017 (the “Plan”), for the benefit of its
and its participating affiliates’ eligible employees; and

WHEREAS, the Company desires to amend the Plan in certain respects.

NOW, THEREFORE, the Plan shall be amended as follows effective as of August
9, 2019:

1. Section 7.8(g) of the Plan shall be deleted and the following shall be
substituted therefor:

“(g)A Participant shall be entitled to receive distribution of all or such
portion of the Vested Interest in his Accounts, in a single lump sum payment,
under any other circumstance permitted under Treasury Regulation §
1.409A-3(j)(4) or any successor regulation thereto or prescribed by the
Commissioner of Internal Revenue in generally applicable guidance published in
the Internal Revenue Bulletin, including, without limitation, a distribution of
all or a portion of the Vested Interest in such Participant’s Accounts to an
alternate payee (as defined in Section 414(p)(8) of the Code) pursuant to a
domestic relations order (as defined in Section 414(p)(1)(B) of the Code); and”

2. Except as amended hereby, the Plan is specifically ratified and reaffirmed.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 








IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed
this 9th day of August, 2019, effective for all purposes as provided above.

 

 

NABORS INDUSTRIES, INC.

 

 

 

By:

/s/Michael Rasmuson

 

 

Michael Rasmuson

 

 

Vice President, General Counsel &

 

 

Chief Compliance Officer

 



